Citation Nr: 1111826	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected PTSD involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 


FINDING OF FACT

The Veteran's PTSD is manifested by chronic sleep disturbance, hypervigilance and irritability which most nearly approximate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 30 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a May 2007, pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The May 2007, letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2007 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's July 2008 and January 2009 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran's representative has challenged the adequacy of the January 2009, examination because it was "incomplete and lasted only 15 minutes".  However, the examination was conducted by a staff physician, and contained the findings needed to evaluate the Veteran's disability.  Additional examinations are therefore not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran is currently rated at 10 percent under Diagnostic Code 9411 for his PTSD. 

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9411 for PTSD and Diagnostic Code 9440 for chronic adjustment disorder.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.

Under the general rating formula for mental disorders rating of 10 percent is assigned when the Veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform tasks only during periods of significant stress, or where the Veteran's symptoms are controlled by continuous medication.

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on the behalf of the Veteran be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  In this case, in addition to PTSD, the Veteran has a diagnosis of depressive disorder.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's psychiatric disorder is currently rated 10 percent disabling.  This is the initial rating assigned after the grant of service connection.

In October 2007, the Veteran underwent a PTSD psychosocial assessment.  He presented with depression, sleep disturbance, intrusive recollections, traumatic dreaming, social isolation, concentration and memory problems, fear of outbursts and rage and chronic irritability.  The Veteran reported having a number of jobs but he often had problems with his bosses and was bored with work.  He currently worked for a school district where he was in charge of discipline and student relations at a middle school.  He described his job as very challenging.  He had been married 4 times and currently lived with his fourth wife.  He described the relationship as stable.  He currently worked full time, managed a karate school, was working on a new home and was adjusting to full custody of his daughter.  He admitted that he at times found this to be overwhelming and had recently begun to have occasional panic attacks.  During the interview he was alert, cooperative and oriented to person, place and time.  There was no evidence of hallucinations, delusions, looseness of associations or flightness of ideas.  His mood was dysphoric and his affect congruent.  He denied suicidal or homicidal ideation or intent.  He reported distressing recollection of events, recurrent nightmares, flashbacks, physical alarm response, efforts of avoidance, disinterest in activities, social isolation, emotional numbness, sleep difficulties, outbursts of rage, difficulty concentrating, problems with memory, persistent feeling of imminent danger and being easily startled.  Results of tests revealed symptoms consistent with PTSD that were a moderate to severe level of distress.  A Global Assessment of Functioning (GAF) score of 60 was recorded.

The Veteran underwent a VA examination in July 2008.  He reported experiencing depressive episodes with depressed mood, helplessness and hopelessness, appetite disturbance and sleep disturbance and sleep problems every few weeks lasting for a few weeks to months at a time.  He was unable to make close friendships and did not feel like socializing with people.  He gave up most of his leisure activities.  He had no history of suicide attempts.  On examination he was clean and appropriately dressed.  His speech was unremarkable and his affect was appropriate.  His mood was good.  He was oriented to person, time and place and his thought content and process were unremarkable.  He had no delusions.  He had sleep impairment which resulted in him feeling tired and often irritable.  He had no inappropriate behavior and no panic attacks.  There were no homicidal or suicidal thoughts.  The examiner noted that while the Veteran's current mental status examination was unremarkable, the Veteran's frustration was very poor and he easily got irritable and often got into arguments.  His recent, remote and immediate memory was normal.  Because of his poor threshold for frustration, he reported changed about 40-50 jobs.  The disturbance caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He often became irritable and got argumentative over trivial issues.  He got frustrated easily and could not maintain attention for prolonged periods of time.  He preferred not to socialize with people because he was often concerned with losing control of himself and getting into unnecessary arguments.  He had increased absenteeism and poor social functioning.  He was self employed.  The diagnosis was PTSD and recurrent depression.  When the Veteran's PTSD symptoms were more severe, he became depressed with lack of interest, sleep, appetite and inability to enjoy life.  A GAF score range of 55 to 65 was assigned.  His chronic PTSD symptoms contributed to the development of major depressive disorder.

The Veteran underwent a VA examination in January 2009.  The Veteran reported receiving treatment for his work behavior of always needing to finish something, an "emotional emptiness" and hypervigilance.  He ran a martial arts clinic but found it increasingly difficult to perform all of the instructional duties due to normal aging.  He reported that his insomnia continued to be highly problematic.  He was easily aroused from his sleep.  On examination he was neatly groomed and appropriately dressed.  His speech was clear and coherent.  His affect was blunted.  His mood was dysphoric.  He was oriented to person, time and place and his thought content and process were unremarkable.  He had no delusions.  He had sleep impairment.  He also engaged in excessive checking behavior.   He had no panic attacks.  There were no homicidal or suicidal thoughts or episodes of violence.  He reexperienced the traumatic event when exposed to internal or external cues.  His symptoms severity had varied over time but his adaptation of compulsive work has remained constant.  He reported being in 4 marriages and currently lived with his 4th wife.  He complained of anxiety, dysphoric mood, a short temper, negative self evaluation and excessive risk taking.  His position as a school administrator had exposed him to fights and assaults with a weapon.  He could achieve 6 to 7 hours of sleep but it was always interrupted.  His most severe concerns were his reported avoidance of thinking about his military activities, emotional numbing, shorted future, staying asleep and hypervigilance/startle response.  His PTSD symptoms were described as moderate.  The diagnosis was PTSD and depressive disorder not otherwise specified (NOS).  A GAF score of 55 was recorded.  The examiner noted that in the past 6 months the Veteran did not perform as well at work as he did before, he was more agitated with others regarding his family and he had developed high blood pressure and high cholesterol.  It was noted that work for many years had been his principle adaptation for distress but his coping capacity had started to diminish.  There was not total occupational and social impairment due to PTSD.  However, PTSD signs and symptoms resulted in deficiencies in family relations, work and mood.  There was not reduced reliability and productivity due to PTSD symptoms.

A September 2009 VA treatment note reflected that the Veteran reported that his new work assignment in an elementary school was less stressful and that things in his family were going well.  

An October 2009 VA treatment note indicated that his PTSD had appeared to have improved some.

In light of the evidence regarding the Veteran's psychiatric symptomatology, the Board finds that the Veteran's impairment most nearly approximates the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks contemplated by a 30 percent disability rating.  In so finding the Board notes that the evidence indicates that the Veteran generally experiences mild to moderate symptomatology including chronic sleep disturbance, hypervigilance and irritability.  The record shows that these symptoms have impacted the Veteran's social functioning as well as impacted his ability to maintain relationships in a working environment.

However, the evidence does not show that the occupational and social impairment from the disability more nearly approximates the reduced reliability and productivity contemplated by a 50 percent rating.  The collective evidence shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care, and normal conversation, and was found to have depressed mood and chronic sleep impairment, all of which is consistent with the criteria for a rating of 30 percent.  The evidence does not suggest that the Veteran experiences circumstantial, circumlocutory or stereotyped speech; difficulty in understanding complex commands; impaired abstract thinking; or any of the other symptoms associated with a rating in excess of 30 percent.  Additionally, the January 2009 VA examiner specifically describe the PTSD symptomatology as moderate.

The Board's assessment of the severity of the Veteran's adjustment disorder is underscored by the GAF scores assigned to him.  The GAF score is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  The Veteran had been assigned a GAF score of 55 in January 2009.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  This score, reflecting moderate symptomatology and functional impairment, is generally consistent with the objective findings and a 30 percent rating. 

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's adjustment disorder most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that the Veteran is entitled to a 30 percent rating, but not higher, for the entire initial rating period. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  Moreover, there is nothing to suggest that these disorders caused any significant work interference, certainly not to the extent to warrant extraschedular consideration.


ORDER

Entitlement to an initial 30 percent rating, but no higher, for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


